DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                                                                                                                                    


		

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 11-12, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Takahashi (US 2008/0048295 A1) (“Takahashi”).
Regarding claim 1, Takahashi teaches at least in figures 1-2:
a semiconductor substrate (1); 
an emitter electrode (11) formed on the semiconductor substrate (1); 
a source layer (3) of a first conductivity type (3 is n-type) formed on an upper side of the semiconductor substrate (3 is formed on the upper surface of 1); 
a base layer (2) of a second conductivity type (2 is p-type) formed on the upper side of the semiconductor substrate (2 is formed on an upper surface of 1); 
a collector electrode (12) formed under the semiconductor substrate (12 is formed on the bottom of 1); 
a plurality of active trench gates (7/8 in region A) formed on a top-surface side of the semiconductor substrate (1) and connected to a gate electrode (¶ 0054, where 7/8 in region 1 are the gates); and 

wherein first structures (7/8 in region A), each including three or more of the active trench gates arranged side by side (figure 2 shows five “5” gates side by side in region A), and 
second structures (7/8 in region B), each including three or more of the dummy trench gates arranged side by side (figure 2 shows five “5” dummy gates in region B), are alternately provided (as shown in figure 2 region A and region B are alternately provided), and
 the number of dummy trench gates is equal to or larger than the number of active trench gates (region A has a number of gates equal to the number of dummy gates in region B).
Regarding claim 4, Takahashi teaches at least in figures 1-2:
wherein a portion of the base layer (2) which is adjacent to the active trench gate (7/8 in region A) is connected to the emitter electrode (11), and 
a portion of the base layer (4) which is sandwiched between the dummy trench gates 7/8 in region B) is connected to the emitter electrode (11).
Regarding claim 11, 
wherein the semiconductor device comprises a trench MOSFET (the device of claim 1 can be considered an trench MOSFET because it has all the structural features being claimed. If somehow and trench MOSFET is different than claim 1 the claim would suffer from a 35 USC § 112(a) as it is missing essential elements necessary to form an trench MOSFET, and would be indefinite because one of ordinary skill in the art would not know what the trench MOSFET is that is being claimed.) See Applicant’s ¶ 0049, where the same device may constitute a trench 
Regarding claim 12, 
wherein the semiconductor device comprises an RC-IGBT (the device of claim 1 can be considered an RC-IGBT because it has all the structural features being claimed. If somehow and RC-IGBT is different than claim 1 the claim would suffer from a 35 USC § 112(a) as it is missing essential elements necessary to form an RC-IGBT, and would be indefinite because one of ordinary skill in the art would not know what the RC-IGBT is that is being claimed.). See Applicant’s ¶ 0049, where the same device may constitute a trench MOSFET or an RC-IGBT, but there is no description of the difference between these two “devices”, and the difference between these two “devices” and an IGBT.
Regarding claim 16, Takahashi teaches at least in figures 1-2:
wherein a portion of the base layer (2), in a region between one of the first structures (7/8 in region A) and one of the second structures (7/8 in region B), is connected to the emitter electrode (11).
Regarding claim 17, Takahashi teaches at least in figures 1-2:
wherein the number of dummy trench gates (7/8 in region A) is equal to the number of active trench gates (7/8 in region B) (figure 2 shows this as described in claim 1 above).
Regarding claim 18, Takahashi teaches at least in figures 1-2:
wherein a distance between the active trench gates in the first structure (distance between 7/8 in region A) is equal to or less than a distance between the dummy trench gates in the second structure (distance between 7/8 in region B) (¶ 0056, where the interval between the gates 7/8 in 
Regarding claim 19, Takahashi teaches at least in figures 1-2:
wherein a distance between the active trench gates in the first structure is equal to or less than a distance between an active trench gate at the end of the first structure and an adjacent dummy trench gate in the second structure (¶ 0056, wherein a distance between the active trench gates in the first structure is equal to or less than a distance between an active trench gate at the end of the first structure and an adjacent dummy trench gate in the second structure; Therefore, all the distances can be equal or unequal such that some are less than).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9, 11-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi.
Examiner note: this 103 rejection is based upon using Takahashi’s figure 36 as the base figure and modifying using Takahashi’s figure 2.
Regarding claim 1, Takahashi teaches in figure 36:
a semiconductor substrate (1/4); 
an emitter electrode (11) formed on the semiconductor substrate (1/4); 
a source layer (3) of a first conductivity type (3 is n-type) formed on an upper side of the semiconductor substrate (3 is formed on the upper surface of 1); 
a base layer (2) of a second conductivity type (2 is p-type) formed on the upper side of the semiconductor substrate (2 is formed on an upper surface of 1/4); 
a collector electrode (12) formed under the semiconductor substrate (12 is formed on the bottom of 1/4); 

Takahashi figure 36 does not teach:
a plurality of active trench gates formed on a top-surface side of the semiconductor substrate and connected to a gate electrode; and 

wherein first structures, each including three or more of the active trench gates arranged side by side, and 
second structures, each including three or more of the dummy trench gates arranged side by side, are alternately provided, and
 the number of dummy trench gates is equal to or larger than the number of active trench gates.

Takahashi in figure 1-2 teaches:
a plurality of active trench gates (7/8 in region A) formed on a top-surface side of the semiconductor substrate (1) and connected to a gate electrode (¶ 0054, where 7/8 in region 1 are the gates); and 
a plurality of dummy trench gates (7/8 in region B) formed on the top-surface side of the semiconductor substrate (1) and not connected to the gate electrode (¶ 0055, where 7/8 in region B are connected to the emitter 11), 
wherein first structures (7/8 in region A), each including three or more of the active trench gates arranged side by side (figure 2 shows five “5” gates side by side in region A), and 
second structures (7/8 in region B), each including three or more of the dummy trench gates arranged side by side (figure 2 shows five “5” dummy gates in region B), are alternately provided (as shown in figure 2 region A and region B are alternately provided), and
 the number of dummy trench gates is equal to or larger than the number of active trench gates (region A has a number of gates equal to the number of dummy gates in region B).

The combination of Takahashi figure 36 and figures 1-2 is shown below in Examiner figure A.

    PNG
    media_image1.png
    380
    674
    media_image1.png
    Greyscale

Regarding claim 2, Takahashi teaches as shown in Examiner figure A above:

a drift layer (1) of the first conductivity type (1 is n-type) formed under the carrier stored layer (4), 
an impurity concentration of the carrier stored layer (4 is doped n) is higher than that of the drift layer (1 is doped n-) and lower than that of the source layer (3 is doped n+), and 
the active trench gates (7/8 in region A) and the dummy trench gates (7/8 in region B) penetrate the source layer (3), the base layer (2) and the carrier stored layer (4).
Regarding claim 4, Takahashi teaches as shown in Examiner figure A above:
wherein a portion of the base layer (2) which is adjacent to the active trench gate (7/8 in region A) is connected to the emitter electrode (11), and 
a portion of the base layer (4) which is sandwiched between the dummy trench gates 7/8 in region B) is connected to the emitter electrode (11).
Regarding claim 9, Takahashi teaches as shown in Examiner figure A above, and figure 18:
wherein the first structure (7/8 in region A) is formed in the form of a mesh in planar view by connecting three or more of the active trench gates constituting the first structure (This is seem in figure 18, where there is a mesh of region A’s and based upon figures 1-2 the region A’s are the three or more active trench gates 7/8). 
It would have been obvious to form the mesh structure of figure 18 as it is an obvious variant of the strip structure shown in figure 17.
Regarding claim 11, 

Regarding claim 12, 
wherein the semiconductor device comprises an RC-IGBT (the device of claim 1 can be considered an RC-IGBT because it has all the structural features being claimed. If somehow and RC-IGBT is different than claim 1 the claim would suffer from a 35 USC § 112(a) as it is missing essential elements necessary to form an RC-IGBT, and would be indefinite because one of ordinary skill in the art would not know what the RC-IGBT is that is being claimed.). See Applicant’s ¶ 0049, where the same device may constitute a trench MOSFET or an RC-IGBT, but there is no description of the difference between these two “devices”, and the difference between these two “devices” and an IGBT.
Regarding claim 16, Takahashi teaches at least in figures 1-2:
wherein a portion of the base layer (2), in a region between one of the first structures (7/8 in region A) and one of the second structures (7/8 in region B), is connected to the emitter electrode (11).
Regarding claim 17, Takahashi teaches at least in figures 1-2:

Regarding claim 18, Takahashi teaches at least in figures 1-2:
wherein a distance between the active trench gates in the first structure (distance between 7/8 in region A) is equal to or less than a distance between the dummy trench gates in the second structure (distance between 7/8 in region B) (¶ 0056, where the interval between the gates 7/8 in region A is the same interval between the dummy gates 7/8 in region B; where the interval for both can be 2-10 micrometers).
Regarding claim 19, Takahashi teaches at least in figures 1-2:
wherein a distance between the active trench gates in the first structure is equal to or less than a distance between an active trench gate at the end of the first structure and an adjacent dummy trench gate in the second structure (¶ 0056, wherein a distance between the active trench gates in the first structure is equal to or less than a distance between an active trench gate at the end of the first structure and an adjacent dummy trench gate in the second structure; Therefore, all the distances can be equal or unequal such that some are less than).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Katsumitsu (JP 2012-165018) (“Katsumitsu”) (by means of Applicant provided machine translation).
Regarding claim 4, Katsumitsu also teaches at least in figures 27-28:
a portion of the base layer (2) which is adjacent to the active trench gate (5a) is connected to the emitter electrode (11), and 
a portion of the base layer (2) which is sandwiched between the dummy trench gates (5b) is connected to the emitter electrode (11).
Katsumitsu teaches a plan view of the device (figure 27) and a cross-sectional view of the device (figure 28). What the plan view shows is that the emitter electrode 11 can extend in an x and y direction such that it connects with the base region 2 and with the dummy gates 5b. Further one can see in figure 27 that because the emitter electrode 11 extends in the x and y direction that it contacts with a portion of the base layer 11 sandwiched between dummy gates 5b. ¶¶ 0160-65. Therefore, based upon Katsumitsu it would have been obvious to one of ordinary skill in the art to employ a similar technique to Katsumitsu and form the emitter electrode in an x-y plan so that the active trench emitters, and dummy gates are connected integrally together. By integrating both together with Katsumitsu formation of the emitter electrode one reduce the complexity of the design and thus speed up manufacturing. 
Regarding claim 5, the combination of Takahashi and Katsumitsu teach:
wherein the second structure (plurality of 12s) includes two or more portions of the base layer (Takahashi 2; Katsumitsu 2)which are sandwiched between the dummy trench gates (Takahashi 7/8 in region B), 
.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in view of Mitsuhiko, Kitagawa (JP 2008-205500) (“Mitsuhiko”) (by means of Applicant provided machine translation).
Regarding claim 10, Takahashi teaches as shown in Examiner figure A above
The source layer (Takahashi 3) intersect the plurality of active trench gates (7/8 in region A).

Takahashi does not teach:
The source layer intersect the plurality of active trench gates and the plurality of dummy trench gates.
wherein the source layer comprises a first source layer and a second source layer, and 
a spacing between the first source layer and the second source layer is not constant.

Mitsuhiko teaches at least in figures 1 and 6:
The source layer (5) intersect the plurality of active trench gates (4) and the plurality of dummy trench gates (4a).
wherein the source layer (5) comprises a first source layer and a second source layer (figures 1 and 6 show that 5 comprises a plurality of 5s), and 
a spacing between the first source layer and the second source layer is not constant (d1; while one of ordinary skill in the art based upon Mitsuhiko may want d1 to be constant due to process variables and machine calibration it is not possible to have d1 completely constant. Which is to say, natural process variations will prevent d1 from being constant. There will be some natural variation between a plurality of d1s such that the value will not be constant).
.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, in light of evidentiary reference Chang (US 6,906,356 B1) (“Chang”).
Regarding claims 13-14:
Takahashi teaches:
The material of the substrate is silicon. ¶ 0068

However, Examiner is taking official notice that using a wide bandgap semiconductor materials such as GaN, SiC, and diamond is an obvious replacement, and obvious variant, for use with power device such as IGBTs is well-known in the art. In support of Examiner’s statement Examiner is proffering Chang. Where in col. 4 at lines 23-34 Chang states “When the switch is required to have a high blocking voltage (i.e., greater than about 300 volts), its N+ substrate and P- drift layers are preferably made from a semiconductor material having a bandgap voltage that is higher than that of silicon (Si), such as silicon carbide (SiC), gallium nitride (GaN), or diamond.” Thus, Chang stands for the proposition that these materials would have been known to one of ordinary skill in the art before the effective filing date of the current application.

Response to Arguments
Examiner acknowledges the affidavit filed by Kazuya Konishi on November 10, 2021.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822